12-889
    Zhu v. Holder
                                                                                  BIA
                                                                          A096 011 152
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 25th day of July, two thousand thirteen.

    PRESENT:
             RICHARD C. WESLEY,
             GERARD E. LYNCH,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    QINDI ZHU, AKA QUIN PA ZHU,
             Petitioner,

                    v.                                     12-889
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Gary J. Yerman, New York, New York.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; James A. Hunolt
                                  and Erica B. Miles, Senior
                                  Litigation Counsel, Office of
                                  Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Qindi Zhu, a native and citizen of the People’s

Republic of China, seeks review of a February 13, 2012,

decision of the BIA denying his motion to reopen.     In re

Qindi Zhu, No. A096 011 152 (B.I.A. Feb. 13, 2012).     We

assume the parties’ familiarity with the underlying facts

and procedural history of this case.   We review the BIA’s

denial of a motion to reopen for abuse of discretion.        See

Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005).    We find no

abuse of discretion in this case.

    Zhu concedes that his motion to reopen was filed more

than 90 days after his administrative removal order became

final in 2005.   It is therefore untimely unless it falls

within an exception to the time limitation that generally

governs motions to reopen.   See 8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).    Zhu contends

that the limitation does not apply here because his motion

is “based on changed circumstances arising in” China, 8



                              2
U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

His arguments are unpersuasive.

    Zhu’s motion to reopen is premised on a renewed claim

for asylum based on his alleged political activities with

the Chinese Democratic Party in the United States, beginning

after he was ordered removed in 2005.   Zhu’s political

activities constitute a change in personal circumstances

arising in the United States, not a change of conditions

arising in China, and are therefore insufficient to

establish an exception to the 90-day time limitation.     See

Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d Cir. 2008); Wei

Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006).

    Zhu alleges that conditions in China have changed as a

result of his political activities in the United States.

The BIA concluded that Zhu’s documentation failed to

establish changed conditions in China, and that conclusion

is supported by substantial evidence.   See Jian Hui Shao v.

Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (reviewing BIA’s

factual findings regarding changed country conditions under

the substantial evidence standard).

    The BIA’s decision indicates that it considered all of

the evidence included with Zhu’s third motion to reopen,

                             3
including a letter from his wife. Contrary to Zhu’s

assertions, the BIA did not abuse its discretion in finding

the unsworn, uncorroborated letter unpersuasive and entitled

to limited evidentiary weight in light of a prior finding

that Zhu was not a credible witness.   See Qin Wen Zheng v.

Gonzales, 500 F.3d 143, 148 (2d Cir. 2007)(holding that the

BIA did not abuse is discretion in declining to credit

unauthenticated documents submitted with a motion to reopen

where alien had been found not credible in the underlying

proceedings).

    The BIA also reasonably concluded that Zhu’s other

evidence failed to establish changed conditions in China, as

it reflected a continuation of, rather than a change in,

China’s treatment of political dissidents since the time of

Zhu’s hearing.   Finally, Zhu’s argument that the BIA applied

an erroneously high burden of proof fails to recognize that

a petitioner seeking to reopen immigration proceedings must

meet a “heavy burden,” INS v. Abudu, 485 U.S. 94, 110

(1988).




                              4
    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, Zhu’s pending

motion for a stay of removal is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5